Citation Nr: 0933800	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's original claim for 
service connection for PTSD was denied in February 2002.  The 
RO also denied reopening the Veteran's claim in December 2003 
for lack of new and material evidence.  The Board reopened 
this matter July 2008 and remanded this issue to the RO for 
additional development.  

In May 2008, the Veteran testified in a Central Office 
hearing in front of the undersigned Veterans Law Judge in 
Washington, D.C.  The transcript of the hearing is associated 
with the claims file and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record does not show combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2004 
that addressed the notice elements and was sent prior to the 
initial AOJ decision regarding whether new and material 
evidence was submitted to reopen the Veteran's claim for 
service connection for PTSD.  This letter also included the 
requirements for service connection and complied with the 
provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In March 2006, the Veteran received a 
letter setting forth the provisions in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of an April 2009 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Additionally, any error regarding the Dingess notice was 
harmless given that service connection is being denied and no 
rating or effective date will be assigned with respect to 
this claimed condition.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran has a diagnosis of PTSD.  There is 
also evidence that there is a link between PTSD and combat 
experiences in Vietnam.  His combat service however is not 
verified.  Attempts have been made to verify his alleged 
stressors.  The stressors, however, after extensive research 
cannot be verified.  As such, there are no verified stressors 
that can be related to PTSD by a VA medical opinion.  
Requesting a medical opinion without verified stressors would 
be pointless as there is no in-service stressor could be 
linked to PTSD to warrant service connection.  Therefore, the 
Board finds that a VA examination would not benefit the 
Veteran and is not warranted.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The RO also 
obtained Deck Logs, personnel records and a Command 
Chronology.  The Board further finds that the RO complied 
with its July 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

In this case, the Veteran contends that he was engaged in 
combat in Vietnam.  He stated that he saw dead bodies, 
witnessed two people killed, and that his unit was under 
mortar and rocket fire.  At the May 2008 hearing, the Veteran 
testified that he was deployed to Quang Tri, Vietnam and that 
he was a machine gunner with D Company of the 1st Battalion, 
the 3rd Marine Division.  

The DD Form 214 shows that the Veteran served in Vietnam from 
April 28, 1972 to May 29, 1972; from June 10, 1972 to July 1, 
1972; and from July 10, 1972 to August 26, 1972.  The 
Veteran's military occupational specialty was machine gunner.  
He received the Vietnam Service Medal with one Star and the 
National Defense Service Medal.  The DD 214 also shows that 
the Veteran's unit was CoD 1/4, 3dMarDiv, FMF.  

The Board notes that the Veteran did not receive any 
commendations or medals that are indicative of combat 
service.  The RO conducted further investigation into the 
Veteran's service after the July 2008 Board Remand.  The 
personnel records from October 1970 to September 1972 did not 
show that the Veteran was engaged in combat.  They show that 
the Veteran was aboard the USS Manitowoc, but there is no 
indication that he was deployed to Quang Tri.  Specifically, 
the records show that he participated in Ready OPS with CTG 
79.1 in contiguous waters offshore Vietnam in May, June and 
August 1972.  

The Command Chronology for April 1972 and May 1972, report of 
9th MAB and the Naval Campaign was also obtained.  These 
documents did not show that Company D of BLT 1/4 was deployed 
to Quang Tri.  The official history of this unit did not show 
deployment to Quang Tri or combat participation for the 
period of June through August 1972.  

Based on the foregoing, the Board does not find that the 
Veteran engaged in combat.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Therefore, to grant 
service connection, the claimed in-service stressors must be 
verified.  

The Veteran's alleged stressors of seeing dead bodies, seeing 
people killed and attack by mortar and rocket fire, were 
related to combat experiences.  As the Veteran did not engage 
in combat, they are not verified.  There is no evidence of 
record showing that Veteran engaged in combat or was deployed 
to Quang Tri.  Additionally, the Veteran contended that a man 
was lost overboard on the USS Manitowoc.  The Veteran 
submitted documents that were undated and incomplete.  These 
documents note that a man was lost overboard in April; 
however there is no year specified and the man was part of 
Battery G 3/12.  Although the Veteran alleged that he was in 
Vietnam in May 1971, reports from 1st Battalion, 1st Marines, 
3rd Amphib. show that the Veteran was in Camp Pendleton.  
Additionally, Deck Logs were reviewed for the USS Manitowoc 
from April to August 1972.  The Deck Logs also did not 
confirm the Veteran's alleged stressors, including that an 
individual was lost overboard.  

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service nor has the 
evidence shown credible supporting evidence of record that 
the alleged in-service stressors actually occurred, service 
connection is not warranted.  The Veteran's service records 
do not support any of the Veteran's claimed stressors.  The 
only evidence substantiating that the Veteran experienced the 
in-service stressors is his own testimony.  However, the 
Veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

Thus, because none of the Veteran's previous diagnoses of 
PTSD was based upon a verified in-service stressor, the claim 
for service connection for PTSD must be denied.  Accordingly, 
the Board finds that the preponderance of the evidence weighs 
against the Veteran's claim of entitlement to service 
connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Thus, service connection 
for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


